Citation Nr: 0125002	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  96-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
chronic low back pain/strain.

2.  Entitlement to an increased rating for sinusitis/allergic 
rhinitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
November 1973, and from May 1975 to May 1993.

This matter arises from a May 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The case was remanded by the 
Board of Veterans' Appeals (Board) in March 1998 and October 
1999, for further development.  The RO has complied with the 
remand requests, and the case has been returned to the Board 
for resolution.


FINDINGS OF FACT

1.  The veteran's low back pain/strain is manifested by 
moderate limitation of motion due to pain without muscle 
spasm or loss of lateral spine motion, effective from the 
original grant of service connection.    

2.  The veteran's chronic sinusitis/allergic rhinitis is 
productive of severe maxillary sinusitis with more than six 
(6) non-incapacitating episodes per year characterized by 
headaches and pain, without purulent discharge or crusting.  



CONCLUSIONS OF LAW

1.  A disability rating of 20 percent for low back 
pain/strain is warranted effective from the date of the 
original award of service connection.  38 U.S.C.A. §§ 1155, 
5103A, 5107(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 
4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).  

2.  A disability rating in excess of 30 percent for 
sinusitis/allergic rhinitis is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1995); 38 C.F.R. §§ 4.97, 
20.302 (2001) Diagnostic Code 6513 (1995 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), with implementing regulations.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  These laws and regulations have 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  With the 
exception of certain specified regulations, these changes are 
applicable to claims pending as of November 9, 2000, 
including the present claim before the Board.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Accordingly, the Board must 
first assess whether the development of the veteran's claim 
and appeal has been sufficient to meet the enhanced 
obligations embodied in the VCAA.

In that regard, the Board finds that the notice and duty to 
assist provisions have been satisfied, and there is no 
prejudice to the veteran in proceeding with this appeal in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The RO has obtained the veteran's private and VA 
medical records in duplicate, has reviewed evidence submitted 
by the veteran, and provided the veteran with multiple VA 
examinations.  The veteran has not identified any additional 
evidence relevant to the issues being decided that has not 
already been sought and associated with the claims file, and 
in November 1997, the veteran appeared before the undersigned 
Board Member for a hearing.  In addition, in January 2001, 
the veteran was notified of the implementation of the VCAA, 
and he was again notified of the evidence necessary to 
substantiate his claims, and offered further opportunity to 
respond.  Accordingly, the Board finds that the mandate of 
the VCAA and applicable regulations has been met in this 
case. 

In assessing the veteran's disabilities, the Board reviews 
the evaluations as determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. §  4.7 (2000).  

I.  Low Back Pain/Strain

The veteran was granted service connection for low back pain 
based upon treatment during service and thereafter.  He was 
assigned a 10 percent rating due to characteristic pain on 
motion under the rating criteria for lumbar strain.  He 
asserts that his back pain is more severe than reflected by 
the currently assigned rating.

Since the veteran is appealing the original assignment of 
this rating following the award of service connection, 
separate evaluations may be assigned for separate time 
periods that are under evaluation.  That is, the Board must 
consider "staged ratings" based upon the facts found during 
the time period in question.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's September 1992 retirement examination report 
showed no complaints or clinical abnormalities regarding his 
spine, and a September 1993 VA orthopedic examination showed 
no evidence of abnormal straight leg raising and no radicular 
signs or symptoms.  The VA examiner reported a diagnosis of 
lumbosacral strain with a normal physical examination.  

The veteran's VA outpatient records covering the period from 
October 1994 to February 2000 show that he was treated on a 
regular basis for complaints of back pain.  November 1994 
clinical notes show that an X-ray of the lumbar spine was 
negative, and January 1995 notes show that the veteran had 
full range of motion of his lumbar spine.  The diagnosis was 
reported as chronic low back pain.  A January 1996 statement 
from the veteran's private physical therapist indicated 
treatment three (3) times a week for chronic low back pain.  

A December 1996 VA examination report reflected the veteran's 
complaints of pain, but there was no medical evidence of 
postural abnormality or neurological deficit.  The lumbar 
spine X-ray was normal and the examiner reported a diagnosis 
of low back pain without degenerative joint or disc disease.  
A June 1998 VA examination report indicated that the veteran 
could walk up to three (3) miles, three (3) times a week, and 
was able to life 50 to 60 pounds, despite the complaints of 
pain.  The examiner noted that the range of motion study 
showed a significant difference between active and passive 
motion, with much greater limitation on active motion.  The 
neurological evaluation was normal and the diagnosis was 
reported to be post lumbosacral strain, mildly symptomatic 
with symptom magnification.  

VA outpatient records of a November 1998 MRI of the veteran's 
spine showed mild, diffuse foraminal stenosis with mild to 
moderate foraminal narrowing at L4/5 and L5/S1.  The veteran 
was referred to the orthopedic clinic, and prescribed Motrin 
and Flexeril; his diagnosis was reported as spinal stenosis 
with refractory low back pain.  A January 1999 clinical note 
indicated that the veteran's back pain was stable.  There was 
no record of his visit with the orthopedist up through 
February 2000.

The veteran appeared for a hearing before the undersigned 
Board Member in November 1997.  While he testified that he 
did not receive a thorough VA examination of his back in 
December 1996, that contention has been remedied by multiple 
subsequent VA examinations.  He also testified that he 
occasionally slept on the floor and that his pain sometimes 
moved down his leg to his thigh.  He stated that he had 
several spasms and had to move around often to prevent pain.  
He had difficulty bending over and could squat, but it was 
painful.  

In May 2000, the veteran was afforded further VA examination.  
He complained of constant pain, which was increased by 
sitting or standing for 20 minutes or more.  He reported that 
it was difficult to bend and lift, and that he had pain in 
both legs with occasional tingling.  He reported flare-ups 
monthly for a week's duration.  He stated that he lost 3-4 
days of work a month.  The physical examination revealed a 
normal neurological evaluation with no evidence of sensory 
deficit or abnormal motor function.  The examiner reported no 
evidence of muscle spasm, weakness, or tenderness to 
palpation.  There was pain with rotation but straight leg 
raises were negative and there was no listing or 
Goldthwaite's signs.  The range of motion study showed that 
the veteran was able to forward flex his spine to 90 degrees, 
extend to 25 degrees and bend laterally, right and left, to 
40 degrees.  He was also able to rotate right and left to 25 
degrees.  The examiner reviewed the X-rays and reported a 
diagnosis of low back strain with spondylosis at L3-4 and L5-
6.  He further reported that the veteran had no functional 
limitations with regard to normal activities, but did have 
some limitations on heavy lifting and bending.  

The veteran's back disability has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which refers to 
lumbosacral strain.  The currently assigned 10 percent rating 
is indicative of characteristic pain on motion.  A 20 percent 
rating is warranted for muscle spasm on extreme foreword 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

As is apparent from the medical evidence of record and the 
veteran's testimony, his back disability does not meet the 
criteria for a 20 percent rating under this particular 
diagnostic code at any time since the original grant of 
service connection.  The veteran's records from 1993 to 1996 
show complaints of pain without a diagnosis of more than 
chronic low back pain.  X-ray reports from this time were 
negative.  While the veteran reported muscle spasms in 1997, 
the VA outpatient reports do not show spasm on forward 
bending, and the VA examination report of May 2000 
specifically stated that no spasm was present.  Moreover, 
while the veteran has some limitation of lateral bending, the 
examiner stated that there was no loss of lateral motion or 
osteoarthritis.  Thus, the preponderance of the evidence is 
against a 20 percent rating under Diagnostic Code 5295.   

In addition, the veteran has no diagnosis of disc disease 
that would warrant consideration under diagnostic code 5293, 
which refers to intervertebral disc syndrome.  Despite having 
been diagnosed with spondylosis of L4-5 in May 2000, VA 
examiner specifically stated that there was no disc space 
narrowing or muscle spasm, or neurologic findings.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

However, after reviewing the evidence in totality, the Board 
finds that an increased rating is warranted for the veteran's 
low back disability according to the criteria of Diagnostic 
Code 5292.  Under this code, a 20 percent rating is 
indicative of moderate limitation of motion of the lumbar 
spine, and a 40 percent rating is indicative of severe 
limitation of motion.  The Board finds that the overall 
medical evidence and lay evidence point to a disability that 
more nearly approximates moderate limitation of motion.  
Although the 1993 VA examination report showed full range of 
motion, the veteran has repeatedly reported low back pain 
that has persisted since service.  Therefore, the Board finds 
that a higher rating is appropriate under Diagnostic Code 
5292.

The Board finds that while 38 C.F.R. §§ 4.40 and 4.45 are for 
application here, the evidence does not show weakened 
movement, excess fatigability, incoordination, or additional 
pathology beyond that already contemplated in the increased 
rating assigned under Diagnostic Code 5295.  Thus, the Board 
concludes that a disability evaluation in excess of 20 
percent for additional functional loss under §§ 4.40 or 4.45 
is not warranted.  See Deluca v. Brown 8 Vet. App. 202 
(1995).  

II.  Sinusitis

The Board notes that in July 1995, the veteran submitted a 
notice of disagreement (NOD) to his 10 percent sinusitis 
rating, which was increased to 30 percent during the pendency 
of this appeal.  While the 10 percent rating was an original 
assignment, the NOD was received more than a year after the 
February 1994 notification of the original rating.  See 
38 C.F.R. § 20.302 (2001).  As a result, the NOD is construed 
as a claim for an increased rating, which was substantively 
appealed in January 1996.  In addition, since the increased 
rating of 30 percent is less than the maximum available under 
the applicable rating criteria, the issue remains in 
controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran was granted service connection for 
sinusitis/allergic rhinitis based upon treatment during 
service.  He is currently assigned a 30 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6513.

During the pendency of this appeal, the regulations governing 
the rating criteria for respiratory disorders were revised, 
effective September 1996.  The Court of Appeals of Veterans 
Claims (Court) has held that when a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board will consider the veteran's disability under both 
the old and the revised regulations.  

VA outpatient records covering the period from October 1994 
to January 1998 show that the veteran was evaluated 
periodically for sinusitis with complaints of post nasal 
drip, pressure, nasal discharge and headaches in 1996 and 
1997.  His diagnoses were all reported as sinusitis or 
history of sinusitis.

The veteran appeared for a Board hearing in November 1997 and 
testified that he had discharge from his nose and severe 
headaches that occurred 3-4 times a day.  The headaches were 
remedied with Motrin and warm cloths.  He reported that he 
had lost 4 to 5 days of work in the last 16 months due to his 
back and sinus problems, but he could also make up the days 
because he worked shifts.   

A VA examination report of October 1998 reflected the 
veteran's complaints of headaches and nasal airway 
obstruction.  He reported 5-6 episodes of acute sinusitis per 
year that lasted for 1 to 2 weeks resulting in incapacitation 
and bedrest.  He had no prior surgery.  The physical 
examination revealed mild inflammation of the mucosa with 
normal anatomy of the mouth and oropharynx.  X-rays of the 
sinuses showed mucosal thickening of the right maxillary 
sinus and partial opacity of the sphenoid sinus.  The 
examiner reported signs and symptoms diagnostic of chronic 
obstructive sinusitis and allergic rhinitis.  The veteran was 
recommended for further evaluation and possible surgery.  

VA outpatient records covering the period from January 1998 
to February 2000 show that the veteran continued to report 
for treatment of sinus problems.  Clinical notes from May and 
October 1998 show complaints of congestion and sinus pain 
with diagnoses of sinusitis/allergic rhinitis.  In January 
1999, the veteran's allergic rhinitis was reported to be 
stable.  

A May 2000 VA examination report showed that the veteran had 
a history of allergies since his youth.  He reported pain in 
his sinuses on a daily basis and confirmed that he had 
exacerbations 5-6 times a year requiring antibiotics.  He 
stated that he lost 4 to 5 days of work each month because of 
his sinuses, and sometimes avoided outdoor activities due to 
increased symptoms.  Physical examination showed no nasal 
obstruction, crusting, or rhinorrhea.  There was no nasal 
discharge or tenderness to palpation of the frontal and 
maxillary sinuses.  The diagnosis was reported to be: 
allergic rhinitis perennial; sinusitis.  The examiner noted 
that X-rays showed minimal chronic inflammation of the right 
maxillary sinus and that the veteran had no functional 
limitations to his daily activities because of the sinusitis.

According to the schedular criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1995 version), a 30 percent rating was 
indicative of severe chronic maxillary sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A maximum 50 percent rating was warranted for 
postoperative sinusitis, following radical operation with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

Under the revised criteria of this same diagnostic code 
(2000), a 30 percent rating is warranted for 3 or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (4 to 6 weeks) antibiotic treatment, or, more than 
6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A maximum 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

In reviewing the medical evidence of record, the Board 
concludes that the veteran's sinusitis/allergic rhinitis does 
not demonstrate the severity indicated by a 50 percent rating 
under either version of Diagnostic Code 6513.  The veteran 
has not had surgery, so the 50 percent criteria under the 
1995 version of DC 6513 is not applicable.  Moreover, while 
the veteran does report near constant sinusitis characterized 
by headache pain and tenderness, symptoms associated with a 
50 percent rating, the medical evidence of record neither 
substantiates his report of such constant symptomatology, nor 
supports a finding of purulent discharge or crusting as 
delineated in the revised criteria.  And, as noted above, the 
veteran has not had sinus surgery.  A VA examination report 
of October 1998 noted 5-6 episodes of acute sinusitis per 
year with no prior surgery, and mild inflammation of the 
mucosa.  In addition, a January 1999 clinical note indicated 
stable sinusitis, and the May 2000 VA examination showed no 
nasal obstruction, crusting, or rhinorrhea.  Similar to the 
1998 examination, there was no nasal discharge or tenderness 
to palpation of the sinus area, and only minimal chronic 
inflammation of the right maxillary sinus.  

Accordingly, despite the veteran's reports of increased 
disability, the total evidence of record, including medical 
reports, the veteran's testimony and his personal statements, 
serve to show that this disability is appropriately rated as 
30 percent disabling.  

Thus, the Board finds that the preponderance of the evidence 
is against a rating in excess of 30 percent for 
sinusitis/allergic rhinitis.  It follows that, as the 
preponderance of the evidence is against this portion of the 
veteran's claim, the benefit of the doubt doctrine is not for 
consideration.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent rating is granted for chronic low back 
pain/strain.

A rating in excess of 30 percent for sinusitis/allergic 
rhinitis is denied.  



		
	Marjorie Auer
	Acting Member, Board of Veterans' Appeals



 

